ACCEPTED
                                                                                                                                        01-15-00121-CV
                                                                                                                              FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00121-CV                                                                                               HOUSTON, TEXAS
                                                                                                                                   2/18/2015 9:11:44 AM
                              Richard Fawcett, Kevin Roberts, Darrin Pitts, George Lillard, Christopher Matthews,                   CHRISTOPHER
                                                                                                                         Armando Florido, Billy     PRINE
Appellate Case Style:                                                                                                                            CLERK
                              Moreno, David Vukovic, Ken Kirkpatrick, James Lemons, and Douglas Hissong
                        Vs.
                              Robert J. Rogers

Companion Case No.: N/A
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             2/18/2015 9:11:44 AM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        David
First Name:     Richard                                                     Middle Name: L.
Middle Name:                                                                Last Name:         Miller
Last Name:      Fawcett                                                     Suffix:
Suffix:                                                                     Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                                                     Address 1:         6525 Washington Ave
                                                                            Address 2:
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77007
                                                                            Telephone:         713-861-3595              ext.
                                                                            Fax:       713-861-3596
                                                                            Email:     dmiller@msc-lawyer.com
                                                                            SBN:       14067300

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        David
First Name:     Kevin                                                       Middle Name: L.
Middle Name:                                                                Last Name:         Miller
Last Name:      Roberts                                                     Suffix:
Suffix:                                                                     Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                                                     Address 1:         6525 Washington Ave
                                                                            Address 2:




                                                                 Page 1 of 13
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Darrin                               Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Pitts                                Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    George                               Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Lillard                              Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300




                                           Page 2 of 13
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Christopher                          Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Matthews                             Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Armondo                              Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Florido                              Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Billy                                Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Moreno                               Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:


                                           Page 3 of 13
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    David                                Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Vukovic                              Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Ken                                  Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Kirkpatrick                          Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300




                                           Page 4 of 13
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    James                                Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Lemons                               Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        David
First Name:    Douglas                              Middle Name: L.
Middle Name:                                        Last Name:         Miller
Last Name:     Hissong                              Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77007
                                                    Telephone:         713-861-3595          ext.
                                                    Fax:       713-861-3596
                                                    Email:     dmiller@msc-lawyer.com
                                                    SBN:       14067300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Luke
First Name:                                         Middle Name: C.
Middle Name:                                        Last Name:         Carrabba
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Miller, Scamardi & Carrabba, PC

Pro Se:                                             Address 1:         6525 Washington Ave
                                                    Address 2:


                                           Page 5 of 13
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   770007
                                                     Telephone:         713-861-3595          ext.
                                                     Fax:       713-861-3596
                                                     Email:     lcarrabba@msc-lawyer.com
                                                     SBN:       03869050

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        David
First Name:     Saloman                              Middle Name: N.
Middle Name:                                         Last Name:         Harvey
Last Name:      Lahana                               Suffix:
Suffix:                                              Law Firm Name: Harvey & Associates, P.L.L.C.

Pro Se:                                              Address 1:         6121 Cypress Creek Parkway
                                                     Address 2:         Suite 200
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77069
                                                     Telephone:         281-203-0022          ext.
                                                     Fax:       281-203-0024
                                                     Email:     david@drhvlaw.com
                                                     SBN:       24040049

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Keith
First Name:     Robert                               Middle Name:
Middle Name: J.                                      Last Name:         Grady
Last Name:      Rogers                               Suffix:
Suffix:                                              Law Firm Name: The Grady Law Firm, P.C.
Pro Se:                                              Address 1:         801 Congress
                                                     Address 2:         Suite 250
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77002
                                                     Telephone:         713-228-2200          ext.
                                                     Fax:       713-228-2210
                                                     Email:
                                                     SBN:       00786853




                                            Page 6 of 13
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Personal Injury

Date order or judgment signed: January 20, 2015                          Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: February 6, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Texas Civil Practice & Remedies Code Section 27.008
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Texas Civil Practice & Remedies Code Section 27.008

Parental Termination or Child Protection? (See TRAP 28.4):              Yes        No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 7 of 13
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     113th Judicial District Court                              Clerk's Record:
County: Harris County                                                 Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2014-51782                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: February 9, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Michael                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Landrum
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         113th Judicial District
Address 2 :        201 Caroline St, 10th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713-368-6113             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?                Yes   No
Was reporter's record requested?             Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: February 9, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 8 of 13
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       Sheila
Middle Name:
Last Name:        Skidmore
Suffix:
Address 1:        201 Caroline
Address 2:        10th Floor
City:             Houston
State:    Texas                        Zip + 4: 77002
Telephone:     713-368-6123              ext.
Fax:
Email: sheila_skidmore@justex.net

X. Supersedeas Bond
Supersedeas bond filed:         Yes      No       If yes, date filed:

Will file:     Yes         No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?               Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:This appeal involves only a legal question and occurs relatively early in the underlying matter.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?              Pre-Trial            Post-Trial    Other

If other, please specify:

Type of case? Personal Injury
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The issue on appeal is whether the trial court erred in failing to apply Chapter 27 of the Texas Civil Practice & Remedies Code to this defamation action.


How was the case disposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. N/A
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 9 of 13
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? n/a
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Counsel for Defendants



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: n/a                                                             Trial Court:

  Style:

     Vs.




                                                              Page 10 of 13
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
This is an appeal from the trial court's denial of Defendants' Motion to Dismiss under Chapter 27 of the Texas Civil Practice and Remedies
Code. The issue is whether the trial court erred in failing to find that this legal action was based on, related to, or in response to the
Defendants' exercise of the rights of free speech, right to petition, or right of association and therefore, erred by not applying the dismissal
procedure found in Texas Civil Practice & Remedies Code Chapter 27.



XV. Signature




Signature of counsel (or pro se party)                                                    Date:             February 17, 2015



Printed Name: David L. Miller                                                             State Bar No.:    14067300



Electronic Signature: David L. Miller
    (Optional)




                                                                Page 11 of 13
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on February 17, 2015      .



Signature of counsel (or pro se party)                                   Electronic Signature: David L. Miller
                                                                                (Optional)

                                                                         State Bar No.:      14067300
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      February 17, 2015
Manner Served: eServed

First Name:       Keith

Middle Name:
Last Name:        Grady
Suffix:
Law Firm Name: The Grady Law Firm, PC
Address 1:        801 Congress
Address 2:        Suite 250

City:             Houston
State     Texas                       Zip+4:   77002
 Telephone:       713-228-2200        ext.
Fax:      713-228-2210

Email:
If Attorney, Representing Party's Name: Robert Rogers
Please enter the following for each person served:




                                                               Page 12 of 13
Date Served:      February 17, 2015
Manner Served: eServed

First Name:       David

Middle Name:
Last Name:        Harvey
Suffix:
Law Firm Name: Harvey & Associates, P.L.L.C.
Address 1:        6121 Cypress Creek Parkway
Address 2:        Suite 200

City:
State     Texas                       Zip+4:   77069
Telephone:        281-203-0022        ext.
Fax:      281-203-0024

Email:    David@drhvlaw.com

If Attorney, Representing Party's Name: Saloman Lahana




                                                         Page 13 of 13